—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J., at speedy trial motion; Nicholas Iacovetta, J., at jury trial and sentence), rendered February 9, 1996, convicting defendant of robbery in the first degree and burglary in the first degree, and sentencing him to concurrent terms of 6V2 years to 191/2 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. “There is no merit to defendant’s argument that the People’s failure to explain the delay in production of Grand Jury minutes for inspection renders the entire period of non-production chargeable to the People. On the contrary, a reasonable period is excusable” (People v Jones, 235 AD2d 297, lv denied 89 NY2d 1095), and we agree with the motion court that the 35-day period at issue was reasonable (People v Harris, 82 NY2d 409, 414). Defendant’s argument, raised for the first time on appeal, that the People should be charged with the entire period between their request for a continuance on June 30, 1994 and *218the August 18, 1994 adjourned date set by the court after an off the record conference is unpreserved (see, People v Luperon, 85 NY2d 71, 77-78), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record “reflects a common understanding that the filing of the certificate of readiness was intended to document the limited adjournment sought” (People v Sebak, 245 AD2d 242, 244), particularly in light of the limited number of days defendant urged the motion court to charge the People with resulting from this delay (supra). Finally, we find that it was a proper exercise of discretion in the circumstances here presented for the motion court to decline to charge the People with the delay occasioned by the time it took to respond to the instant speedy trial motion (see, CPL 30.30 [4] [a]; compare, People v Reid, 245 AD2d 44). Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.